 



Exhibit 10.1
CORRECTED CONFORMED COPY

     REGISTRATION RIGHTS AGREEMENT dated as of August 5, 2004 between XO
COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and the entities
listed on the signature pages hereto under the caption “Purchasers” (each a
“Purchaser” and, collectively, the “Purchasers”).

     Pursuant to the Stock Purchase Agreement dated as of August 5, 2004 (the
“Stock Purchase Agreement”) by and between the Company and the Purchasers, the
Purchasers will acquire on the Closing Date an aggregate of 4,000,000 shares of
the Company’s 6% Series A Convertible Preferred Stock (the “Convertible
Preferred Stock”).

     It is a condition precedent to the consummation of the transactions
contemplated by the Stock Purchase Agreement that the Company and the Purchasers
enter into this Agreement to provide for the rights of the Purchasers with
respect to the registration of the shares of Convertible Preferred Stock held by
the Purchasers and the shares of Common Stock issuable upon conversion of the
Convertible Preferred Shares.

     Accordingly, the parties hereto agree as follows:

SECTION 1. Definitions.

     As used herein, unless the context otherwise requires, the following terms
have the following respective meanings:

     “Closing Date” is defined in the Stock Purchase Agreement.

     “Commission” means the Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.

     “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time.

     “Icahn Family” means and includes: (i) Carl C. Icahn, his spouse, and his
children; (ii) the current and former spouses of any person described in clause
(i) of this definition; and (iii) the ancestors, siblings and descendants,
whether by blood, marriage or adoption, of any person described in clause (i) or
(ii) of this definition.

     “Permitted Holder” means and includes: (i) any member of the Icahn Family;
(ii) any conservatorship, custodianship, or decedent’s estate of any member of
the Icahn Family, (iii) any trust established for the benefit of, among others,
any Person described in clause (i) or (ii) of this definition; and (iv) any
corporation, limited liability company, partnership, or other entity, the
controlling equity interests in which are held by or for the benefit of any one
or more persons described in clause (i), (ii), or (iii) of this definition; and
(v) any foundation or charitable

 



--------------------------------------------------------------------------------



 



organization established by a member of the Icahn Family, and having at least
one director, trustee, or member who is a member of the Icahn Family.

     “Person” means a corporation, an association, a partnership, an
organization, a business, a trust, an individual, or any other entity or
organization, including a government or political subdivision or an
instrumentality or agency thereof.

     “Registrable Securities” means (i) the shares of Convertible Preferred
Stock, (ii) any shares of Common Stock issued or issuable upon the conversion of
any Convertible Preferred Shares held by the Purchasers, and (iii) any shares of
Common Stock issued with respect to the Convertible Preferred Stock or the
Common Stock referred to in clauses (i) and (ii) by way of a stock dividend,
stock split or reverse stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or otherwise. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities (a) when a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (b) when such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration of them under the Securities Act, (c) when such
securities are eligible for sale under clause (k) of Rule 144 of the Securities
Act or any successor provision, or (d) when such securities shall have been sold
as permitted by, and in compliance with, the Securities Act.

     “Registration Expenses” means all expenses incident to the registration and
disposition of the Registrable Securities pursuant to Section 2 hereof,
including, without limitation, all registration, filing and applicable national
securities exchange fees, all fees and expenses of complying with state
securities or blue sky laws (including fees and disbursements of counsel to the
underwriters or the Purchasers in connection with “blue sky” qualification of
the Registrable Securities and determination of their eligibility for investment
under the laws of the various jurisdictions), all word processing, duplicating
and printing expenses, all messenger and delivery expenses, the fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of “cold comfort” letters or any special
audits required by, or incident to, such registration, all fees and
disbursements of underwriters (other than underwriting discounts and
commissions), all transfer taxes, and all fees and expenses of counsel to the
Purchasers; provided, however, that Registration Expenses shall exclude, and the
Purchasers shall pay, underwriting discounts and commissions in respect of the
Registrable Securities being registered.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.

SECTION 2. Registration Under Securities Act, etc.

     2.1 Registration .

     (a) Effect the Registration. The Company shall, if requested to do so by
any holder of shares of Convertible Preferred Stock, file for the registration
under the Securities Act

2



--------------------------------------------------------------------------------



 



of all or part of the Registrable Securities as hereinafter provided. The
Company shall use its reasonable best efforts to effect the registration under
the Securities Act (including by means of a shelf registration pursuant to
Rule 415 under the Securities Act if the Company is then eligible to use such a
registration) of the Registrable Securities as expeditiously as possible (but in
any event within 180 days of such request). The Company shall notify the other
holders of shares of Convertible Preferred Stock of any request for registration
under this Section 2.1(a) within 10 days of receipt of such request and offer to
register such Registrable Securities of such other holders in such registration.

     (b) Registration of Other Securities. If the Company shall effect the
registration pursuant to this Section 2.1 in connection with an underwritten
offering by the Purchasers of Registrable Securities, no securities other than
Registrable Securities shall be included among the securities covered by such
registration if such Registrable Securities included in the registration
pursuant to this Section 2.1, together with other securities requested to be
included in such registration, would result in a request by the managing
underwriters for a reduction in the number of such Registrable Securities and
other securities to be underwritten. If the managing underwriters so request,
then the Company will be required to include in such registration only the
amount of Registrable Securities and other securities which it is so advised can
be included in such registration. In such event, securities shall be registered,
in the following priority: (A) the Registrable Securities, (B) the securities
proposed to be included by the Company, and then (C) any other securities of the
Company requested to be included in such registration by any other holder having
the right to include securities on a pro rata basis in accordance with the
number of securities proposed to be included by the other stockholders with such
rights.

     (c) Registration Statement Form. Registration under this Section 2.1 shall
be on such appropriate registration form of the Commission as, subject to clause
(a) above, shall be selected by the Company and as shall be reasonably
acceptable to the Purchasers. The Company agrees to include in any such
registration statement all information which, in the opinion of counsel to the
Purchasers and counsel to the Company, is necessary or desirable to be included
therein.

     (d) Expenses. The Company shall pay all Registration Expenses in connection
with registration pursuant to this Section 2.1.

     (e) Effective Registration Statement. Registration pursuant to this
Section 2.1 shall not be deemed to have been effected (i) if after it has become
effective, such registration is interfered with by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court for any reason not attributable to the Purchasers and has not thereafter
become effective, or (ii) if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
registration are not satisfied or waived.

     (f) Selection of Underwriters. The underwriters of each underwritten
offering of the Registrable Securities so to be registered shall be selected by
the Purchasers, subject to the Company’s approval, which approval shall not be
unreasonably withheld.

3



--------------------------------------------------------------------------------



 



     (g) Shelf Registration. If the Company effects a registration of
Registrable Securities by means of shelf registration pursuant to Rule 415 under
the Securities Act (a “Shelf Registration Statement”), in addition to the other
requirements contained herein, the Company shall, at its cost, use its
reasonable best efforts to keep the Shelf Registration Statement continuously
effective in order to permit the prospectus forming part thereof to be usable by
the Purchasers until such time as all the Registrable Securities covered by the
Shelf Registration Statement have been sold pursuant to the Shelf Registration
Statement or cease to be outstanding (the “Effectiveness Period”); provided,
however, that the Effectiveness Period in respect of the Shelf Registration
Statement shall be extended to the extent required to permit dealers to comply
with the applicable prospectus delivery requirements under the Securities Act
and as otherwise provided herein.

     (h) Availability. The registration rights set forth in this Agreement shall
not be available to any holder of shares of Convertible Preferred Stock (other
than a Permitted Holder, each a “Third-Party Holder”) (i) until after the first
anniversary of the purchase by such Third-Party Holder of such shares of
Convertible Preferred Stock, (ii) if in the opinion of counsel to the Company,
all of the Registrable Securities then owned by such Third-Party Holder could be
sold in any 6-month period pursuant to Rule 144 under the Securities Act
(without giving effect to the provisions of Rule 144(k)) or (iii) if all of the
Registrable Securities held by such Third-Party Holder have been sold in a
registration pursuant to the Securities Act or pursuant to said Rule 144.

     (i) Delay. If at the time of any request to register Registrable
Securities, the Company is engaged or has fixed plans to engage within thirty
(30) days of the time of the request an acquisition, financing or other
significant transaction which, in the good faith determination of the Board of
Directors of the Company, would be adversely affected by the requested
registration to the material detriment of the Company, the Company may, at its
option, direct that such request be delayed for a period not in excess of one
month from the date of the determination by the Board of Directors. The right to
delay a request of registration may be exercised by the Company not more than
once in any one-year period.

     2.2 Registration Procedures. In connection with the registration of any
Registrable Securities under the Securities Act as provided in Sections 2.1
hereof, the Company shall as expeditiously as possible:

     (a) prepare and file with the Commission the requisite registration
statement to effect such registration (and shall include all financial
statements required by the Commission to be filed therewith) and thereafter use
its reasonable best efforts to cause such registration statement to become
effective; provided, however, that before filing such registration statement
(including all exhibits) or any amendment or supplement thereto or comparable
statements under securities or blue sky laws of any jurisdiction, the Company
shall as promptly as practicable furnish such documents to the Purchasers and
each underwriter, if any, participating in the offering of the Registrable
Securities and their respective counsel, which documents will be subject to the
review and comments of the Purchasers, each underwriter and their respective
counsel;

4



--------------------------------------------------------------------------------



 



     (b) notify the Purchasers of the Commission’s requests for amending or
supplementing the registration statement and the prospectus, and prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement for such period as shall be required for
the disposition of all of such Registrable Securities in accordance with the
intended method of distribution thereof; provided, that except with respect to
any such registration statement filed pursuant to Rule 415 under the Securities
Act, such period need not exceed 365 days;

     (c) furnish, without charge, to the Purchasers and each underwriter such
number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits), such
number of copies of the prospectus contained in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents, as the Purchasers
and such underwriters may reasonably request;

     (d) use its reasonable best efforts (i) to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such securities or blue sky laws of such States of the United
States of America where an exemption is not available and as the Purchasers or
any managing underwriter shall reasonably request, (ii) to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and (iii) to take any other action which may be
reasonably necessary or advisable to enable the Purchasers to consummate the
disposition in such jurisdictions of the securities to be sold by the
Purchasers, except that the Company shall not for any such purpose be required
to qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this subsection (d) be
obligated to be so qualified or to consent to general service of process in any
such jurisdiction;

     (e) use its reasonable best efforts to cause all Registrable Securities
covered by such registration statement to be registered with or approved by such
other federal or state governmental agencies or authorities as may be necessary
in the opinion of counsel to the Company and counsel to the Purchasers to
consummate the disposition of such Registrable Securities;

     (f) furnish to the Purchasers and each underwriter, if any, participating
in the offering of the securities covered by such registration statement, a
signed counterpart of (i) an opinion of counsel for the Company, and (ii) a
“comfort” letter signed by the independent public accountants who have certified
the Company’s or any other entity’s financial statements included or
incorporated by reference in such registration statement, covering substantially
the same matters with respect to such registration statement (and the prospectus
included therein) and, in the case of the accountants’ comfort letter, with
respect to events subsequent to the date of such financial statements, as are
customarily covered in opinions of issuer’s counsel and in accountants’ comfort
letters delivered to the

5



--------------------------------------------------------------------------------



 



underwriters in underwritten public offerings of securities (and dated the dates
such opinions and comfort letters are customarily dated) and, in the case of the
legal opinion, such other legal matters;

     (g) promptly notify the Purchasers and each managing underwriter, if any,
participating in the offering of the securities covered by such registration
statement (i) when such registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto or post-effective
amendment to such registration statement has been filed, and, with respect to
such registration statement or any post-effective amendment, when the same has
become effective; (ii) of any request by the Commission for amendments or
supplements to such registration statement or the prospectus related thereto or
for additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of such registration statement or the
initiation of any proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any of the Registrable Securities for sale under the securities or blue sky
laws of any jurisdiction or the initiation of any proceeding for such purpose;
(v) at any time when a prospectus relating thereto is required to be delivered
under the Securities Act, upon discovery that, or upon the happening of any
event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in the light of the circumstances
under which they were made, and in the case of this clause (v), at the request
of the Purchasers promptly prepare and furnish to the Purchasers and each
managing underwriter, if any, participating in the offering of the Registrable
Securities, a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made; and (vi) at any time when
the representations and warranties of the Company contemplated by Section 2.3
hereof cease to be true and correct;

     (h) otherwise comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder, and
promptly furnish to the Purchasers a copy of any amendment or supplement to such
registration statement or prospectus;

     (i) provide and cause to be maintained a transfer agent and registrar
(which, in each case, may be the Company) for all Registrable Securities covered
by such registration statement from and after a date not later than the
effective date of such registration;

6



--------------------------------------------------------------------------------



 



     (j) deliver promptly to counsel to the Purchasers and each underwriter, if
any, participating in the offering of the Registrable Securities, copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to such registration statement;

     (k) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement;

     (l) provide a CUSIP number for all Registrable Securities, no later than
the effective date of the registration statement; and

     (m) in connection with any underwritten public offering, make available its
senior executive officers, directors and chairman and otherwise provide
reasonable assistance to the underwriters (taking into account the needs of the
Company’s business) in their marketing of Registrable Securities.

     The Purchasers will furnish to the Company such information regarding the
Purchasers and the distribution of the Registrable Securities as the Company may
from time to time reasonably request in writing.

     The Purchasers agree that upon receipt of any notice from the Company of
the happening of any event of the kind described in paragraph (g)(iii) or (v) of
this Section 2.2, the Purchasers will, to the extent appropriate, discontinue
their disposition of Registrable Securities pursuant to the registration
statement relating to such Registrable Securities until, in the case of
paragraph (g)(v) of this Section 2.2, their receipt of the copies of the
supplemented or amended prospectus contemplated by paragraph (g)(v) of this
Section 2.2 and, if so directed by the Company, will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
their possession, of the prospectus relating to such Registrable Securities
current at the time of receipt of such notice. If the disposition by the
Purchasers of their securities is discontinued pursuant to the foregoing
sentence, the Company shall extend the period of effectiveness of the
registration statement by the number of days during the period from and
including the date of the giving of notice to and including the date when the
Purchasers shall have received copies of the supplemented or amended prospectus
contemplated by paragraph (g)(v) of this Section 2.2; and, if the Company shall
not so extend such period, the Purchasers’ request pursuant to which such
registration statement was filed shall not be counted for purposes of the
requests for registration to which the Purchasers are entitled pursuant to
Section 2.1 hereof.

     2.3 Requested Underwritten Offerings. If requested by the underwriters for
any underwritten offering by the Purchasers pursuant to the registration under
Section 2.1, the Company shall enter into a customary underwriting agreement (in
the form of underwriting agreement used at such time by the managing
underwriter(s)) with a managing underwriter or underwriters selected by the
Purchasers. Such underwriting agreement shall be satisfactory in form and
substance to the Purchasers and shall contain such representations and
warranties by, and such other agreements on the part of, the Company and such
other terms as are generally prevailing in agreements of the managing
underwriter(s), including, without limitation, their

7



--------------------------------------------------------------------------------



 



customary provisions relating to indemnification and contribution. The
Purchasers shall be party to such underwriting agreement and may, at their
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of the Purchasers and
that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of the Purchasers.

     2.4 Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement under the Securities Act
pursuant to this Agreement, the Company will give the Purchasers, their
underwriters, if any, and their respective counsel, accountants and other
representatives and agents the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and give each of
them such access to its books and records and such opportunities to discuss the
business of the Company with its officers and employees and the independent
public accountants who have certified its financial statements, and supply all
other information reasonably requested by each of them, as shall be necessary or
appropriate, in the opinion of the Purchasers and such underwriters’ respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act.

     2.5 Unlegended Certificates. In connection with the offering of any
Registrable Securities registered pursuant to this Section 2, the Company shall
(i) facilitate the timely preparation and delivery to the Purchasers and the
underwriters, if any, participating in such offering, of unlegended certificates
representing ownership of such Registrable Securities being sold in such
denominations and registered in such names as requested by the Purchasers or
such underwriters and (ii) instruct any transfer agent and registrar of such
Registrable Securities to release any stop transfer orders with respect to any
such Registrable Securities.

     2.6 No Required Sale. Nothing in this Agreement shall be deemed to create
an independent obligation on the part of the Purchasers to sell any Registrable
Securities pursuant to any effective registration statement.

     2.7 Market Stand-off. Each Third-Party Holder agrees that it will not sell
or otherwise transfer or dispose of any Registrable Securities held by such
Third-Party Holder during any period which the Company determines in its good
faith judgment that the filing of a registration statement under Section 2 or
the use of any related prospectus would require the disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential or the disclosure of which would impede the Company’s ability to
consummate a significant transaction, and that the Company is not otherwise
required by applicable securities laws or regulations to disclose, upon written
notice of such determination by the Company, until the date upon which the
Company notifies such Third-Party Holder in writing that suspension of such
rights for the grounds set forth in this Section 2.7 is no longer necessary. The
Company agrees to give such notice as promptly as practicable following the date
that such suspension of rights is no longer necessary.

     3. Rule 144. The Company shall take all actions reasonably necessary to
enable holders of Registrable Securities to sell such securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144, or (ii) any

8



--------------------------------------------------------------------------------



 



similar rule or regulation hereafter adopted by the Commission including,
without limiting the generality of the foregoing, filing on a timely basis all
reports required to be filed by the Exchange Act. Upon the request of the
Purchasers, the Company will deliver to such holder a written statement as to
whether it has complied with such requirements.

     4. Amendments and Waivers. This Agreement may be amended, modified or
supplemented only by written agreement of the party against whom enforcement of
such amendment, modification or supplement is sought.

     5. Notice. All notices and other communications hereunder shall be in
writing and, unless otherwise provided herein, shall be deemed to have been
given when received by the party to whom such notice is to be given at its
address set forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:

     (a) If to the Purchasers, to:

Cardiff Holdings LLC and Tramore LLC,
c/o Icahn Associates Corp.
767 Fifth Avenue
New York, NY 10153


R2 Investments, LDC
c/o Amalgamated Gadget, L.P., as Investment Manager
301 Commerce, Suite 2975
Fort Worth. TX 76102

     (b) If to the Company, to it at:

XO Communications, Inc.
11111 Sunset Hills Road
Reston, VA 20190
Attn: General Counsel

     6. Assignment; Third Party Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns. This Agreement may not be
assigned by the Company, without the prior written consent of the Purchasers.
The Purchasers may, at their election, at any time or from time to time, assign
their rights under this Agreement, in whole or in part, to any Affiliate (as
defined in the Stock Purchase Agreement) or any purchaser or other transferee of
shares of Common Stock held by them.

     7. Remedies. The parties hereto agree that money damages or other remedy at
law would not be sufficient or adequate remedy for any breach or violation of,
or a default under, this Agreement by them and that, in addition to all other
remedies available to them, each of them shall be entitled to an injunction
restraining such breach, violation or default or threatened breach, violation or
default and to any other equitable relief, including without limitation specific

9



--------------------------------------------------------------------------------



 



performance, without bond or other security being required. In any action or
proceeding brought to enforce any provision of this Agreement (including the
indemnification provisions thereof), the successful party shall be entitled to
recover reasonable attorneys’ fees in addition to its costs and expenses and any
other available remedy.

     8. No Inconsistent Agreements. The Company will not, on or after the date
of this Agreement, enter into any agreement with respect to its securities which
is inconsistent with the rights granted to the Purchasers in this Agreement or
otherwise conflicts with the provisions hereof. The Company further represents
and warrants that the rights granted to the Purchasers hereunder do not in any
way conflict with and are not inconsistent with any other agreements to which
the Company is a party or by which it is bound.

     9. Descriptive Headings. The descriptive headings of the several sections
and paragraphs of this Agreement are inserted for reference only and shall not
control or otherwise affect the meaning hereof.

     10. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York, without giving effect to the
conflicts of law principles thereof. Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of New York and the United States of America located
in the County of New York for any action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby (and agrees
not to commence any action or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in
Section 5 hereof shall be effective service of process for any action or
proceeding brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action or proceeding arising out of this Agreement or the
transactions contemplated hereby in the courts of the State of New York or the
United States of America located in the County of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

     11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

     12. Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction. If any restriction or provision of this Agreement is held
unreasonable, unlawful or unenforceable in any respect, such restriction or
provision shall be interpreted, revised or applied in a manner that renders it
lawful and enforceable to the fullest extent possible under law.

     13. Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all further acts and things and shall execute and deliver
all other agreements,

10



--------------------------------------------------------------------------------



 



certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

     14. Entire Agreement; Effectiveness. This Agreement constitutes the entire
agreement, and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized.

                  XO COMMUNICATIONS, INC.
 
                By:   /s/ William Garrahan        

--------------------------------------------------------------------------------


      Name:   William Garrahan

      Title:   Senior Vice President and Acting Chief Financial Officer

 



--------------------------------------------------------------------------------



 



                  PURCHASERS
 
                CARDIFF HOLDING LLC
 
                By:   /s/ Robert J. Mitchell


--------------------------------------------------------------------------------


      Name:   Robert J. Mitchell

      Title:   President and Treasurer
 
                TRAMORE LLC
 
                By:   /s/ Edward E. Mattner


--------------------------------------------------------------------------------


      Name:   Edward E. Mattner

      Title:   Authorized Signatory

 



--------------------------------------------------------------------------------



 



                  R2 INVESTMENTS, LDC
 
                By:   Amalgamated Gadget, L.P., as its Investment Manager
 
                By:   Scepter Holdings, Inc., its General Partner
 
                By:   /s/ Robert McCormick


--------------------------------------------------------------------------------


      Name:   Robert McCormick

      Title:   Vice President

 